ORDER
PER CURIAM.
Defendant, Albert W. Cullom, Jr., was convicted after a jury trial of: forcible rape, forcible sodomy, first degree assault and kidnapping. He was sentenced to terms of imprisonment of 5 years for forcible rape, 5 years for forcible sodomy, 10 years for first degree assault and 5 years for kidnapping. The sentences were ordered to run consecutively for a total of 25 years. In his sole point on appeal, defendant challenges the sufficiency of the evidence to support the kidnapping conviction.
No jurisprudential purpose would be served by a written opinion. The parties however, have been furnished with a memorandum for their use only, setting forth the reasons for this order.
The judgments of conviction are affirmed. Rule 30.25(b).